In an action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Queens County, entered April 30, 1965 on reconsideration, which adhered to the court’s original decision denying their motion for a general preference in trial. Order reversed, without costs; motion granted; and general preference .in trial directed to be accorded to this action. In view of the extent of the claimed special damages and of the medical affidavit and report establishing a 15% permanent partial disability in the use of the right knee and the fact that such claim is uneontroverted, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by the plaintiff in that court; hence, it was an improvident exercise of discretion to deny the application for a preference. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.